DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-22 have been considered but are moot because the examiner has cited Hori et al. to disclose the amended limitations of claims 1 and 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (2006/0245464).

Regarding claim 1, Hori et al. disclose: A single mode bound state in the continuum laser (Fig. 1, [0037]-[0065], [0081]) (see also, C. Hsu et al., “Bound states in the continuum.” Nature Reviews 

Regarding claim 5, Hori et al. disclose: wherein the cavity is made of a periodic array of nanoresonators interconnected by a network of supporting bridges (Figs. 1 and 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (2006/0245464) in view of Altug et al. (7,206,488).

Regarding claim 3, Hori et al. do not disclose: wherein the cavity is made of an array of cylindrical nanoresonators suspended in air. 
Altug et al. disclose: photonic crystal cavity made of an array of cylindrical nanoresonators suspended in air (Fig. 1, col 2, lines 28-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meier by forming the photonic crystal cavity with the material and shape as taught by Altug so that the cavity is made of an array of cylindrical nanoresonators suspended in air in order to control the group velocity of light passing through the photonic crystal.

Regarding claim 4, Hori as modified discloses: discloses wherein the array is housed in a membrane of semiconductor material (Altug, Fig. 8, col 9, lines 36-49).

Regarding claim 6, Hori as modified discloses: wherein the laser is tuned by adjusting the radius of the cylindrical nanoresonators (Altug, col 6, lines 7-28). 

Regarding claim 7, Hori as modified does not disclose: wherein a radius of each nanoresonator is fabricated to be between 500 nm and 550 nm. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a bound state in the continuum laser comprising an array of cylindrical nanonresonators each with a radius. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the radius of each resonator by routine experimentation.

Regarding claim 8, Hori as modified does not disclose: wherein the radius of each nanoresonator is fabricated to be between 510 nm and 540 nm. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a bound state in the continuum laser comprising an array of cylindrical nanonresonators each with a radius. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the radius of each resonator by routine experimentation.

Regarding claim 9, Hori as modified does not disclose: wherein a threshold power of the laser is configured to be less than about 80 µW. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a bound state in the continuum laser having a threshold power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the threshold power by routine experimentation.

Regarding claim 10, Hori as modified discloses: wherein the nanoresonators are constructed by electron beam lithography and reactive ion etching followed by a wet etching step (Altug, col 5, lines 38-60). 

Regarding claim 11, Hori as modified discloses: wherein the laser is configured to be a vertical cavity surface emitting laser (Hori, Fig. 1, [0037]-[0065], [0081]).

Regarding claim 12, Hori as modified discloses: wherein the nanoresonators form multiple quantum wells (Altug, col 7, lines 56-67), and wherein an angle of emission is based on the thickness of the multiple quantum wells (implicitly taught by the device of Hori as modified).

Claim 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer et al. (6,711,200) in view of Hori et al. (2006/0245464).

Regarding claim 13, Scherer et al. disclose: a. providing a substrate (layers 14, 21, 19) (col 4, lines 8-22); b. fabricating a device layer on the substrate, the device layer to be formed into multiple quantum wells (col 4, line 46 to col 5, line 57, col 13, lines 65-67); and c. fabricating a top barrier layer (Cr layer 26) on the device layer (col 4, lines 64-67); 
Scherer et al. do not disclose: wherein at least the device layer comprises a laser cavity, the cavity configured to enable a single-mode bound state in the continuum, wherein the bound state in the continuum is configured to enable resonantly trapped symmetry-compatible modes that destructively interfere.
Hori et al. disclose: wherein at least the device layer comprises a laser cavity, the cavity configured to enable a single-mode bound state in the continuum, (Fig. 1, [0037]-[0065], [0081]) (see also, C. Hsu et al. "Bound states in the continuum." Nature Reviews Materials, 1, Pp. 16048., July 2016, page 7 for an explanation of how the photonic crystal laser is a bound state in the continuum laser); wherein the bound state in the continuum is configured to enable resonantly trapped symmetry-compatible modes that destructively interfere (inherent feature of the photonic crystal laser of Hori, see Hsu, C., Zhen, B., Lee, J. et al. Observation of trapped light within the radiation continuum. Nature 499,188-191 (2013), abstract, page 189, left column). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scherer by optically pumping the photonic crystal laser cavity of Scherer as taught by Hori in order to form a vertical cavity surface emitting laser device.

Regarding claim 14, Scherer et al. disclose: wherein the top barrier layer is formed of chromium (col 4, lines 64-67). 

Regarding claim 15, Scherer as modified does not disclose: wherein the chromium layer has a thickness of between 20 nm and 40 nm. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device comprising a chromium layer having a thickness value during manufacturing of the laser device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the thickness of the chromium layer by routine experimentation.

Regarding claim 16, Scherer et al. disclose: wherein the substrate is made of InP (col 4, line 46 to col 5, line 57).  

Regarding claim 17, Scherer et al. disclose: further comprising disposing a resist layer (22) on top of the top barrier layer, and performing an etching step to create devices (col 4, line 46 to col 5, line 57). 

Regarding claim 18, Scherer et al. disclose: further comprising removing the top barrier layer (col 5, lines 10-14). 

Regarding claim 19, Scherer et al. disclose: further comprising removing a portion of the InP substrate to suspend the devices (col 5, lines 15-29). 

Regarding claim 20, Scherer et al. disclose: wherein the devices are nano resonators (microcavities in the photonic bandgap crystal are nano resonators) (col 5, lines 37-58). 

Regarding claim 21, Scherer et al. disclose: wherein the nanoresonators form cylindrical nanoresonators (Fig. 2, col 5, lines 37-58). 

Regarding claim 22, Scherer et al. disclose: wherein the cylindrical nano resonators are formed into an array, and wherein the cylindrical nanoresonators are connected by bridges (Fig. 2, col 5, lines 37-58, col 13, lines 24-30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828